Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
	Claims 1-20 are pending. Claims 1-14 are elected in response to a restriction requirement without traverse. Claims 1 and 8 are amended. Claims 1-14 are pending.

Claim Interpretation
	Claims 2, 3, 8 and 9 are interpreted as non-functional descriptive material, i.e., printed matter, and are not given patentable weight as the format of the shortened name does not have a functional relationship with the interface.

Claim Rejections - 35 USC § 112
 	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 3 are indefinite because they narrow the limitation of the independent claims relating to the shortened name however, the entry of the shortened name is optional and is not a necessary limitation of the independent claim. Claims 9 and 10 are similarly rejected.

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 5, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar Goel (2016/0189197) and further in view of Starrs (7,389,913).

Kumar Goel discloses:
1. A method performed for facilitating online shopping or online purchasing via a computing apparatus, a software system, and a communication network, comprising: 
1) sending data to a user's electronic device for an online purchase via the communication network, wherein the electronic device presents content items in an interface using the data (Para. 0109, This example implementation 800 could equally apply to an on-line purchase of the product. (i.e., using a user device as in Fig. 1A., Para. 0115, member indicates a desire to complete the check-out process by selecting the Pay Now option. Upon receiving a selection of the Pay Now option, POS terminal 242 provides a payment information page, as shown in FIG. 8F.); 

    PNG
    media_image1.png
    423
    468
    media_image1.png
    Greyscale

2) the content items including a plurality of input areas as options configured in the interface for the user to enter a name including a first name and a surname or enter a shortened name for the purchase (See Fig. 8F above); 
3) the content items including a configuration for submission of payment information (See fig. 8F above); 
4) receiving the name or the shortened name and the payment information via the communication network (Para. 0115, The payment information page provides the loyalty program member with options to input his name, his billing address, his shipping address, and/or his payment information. Obvious that the name and payment information would be sent and received through a communication network.); and 
Kumar Goel does not disclose:
5) sending a purchase amount of the online purchase and the payment information to a corresponding financial institution.  
However, Starrs discloses a purchase process using online check processing wherein An electronic, Check 21 compliant file containing an image of authorized demand draft is created and electronically sent to a financial institution for processing. (See Col. 9, lines 47-49).
	One of ordinary skill would have been motivated to modify Kumar Goel with the online check processing capability of Starrs to increase payment options for customers thereby increasing sales opportunities for merchants.

5. The method according to claim 1 wherein the payment information is submitted via a key-in or imaging method (Para. 0115, options to input. The examiner asserts that inputting information would obviously include keying in data to one of ordinary skill).  

Claims 8 and 12 are similar to claims 1 and 5 and are similarly rejected. Regarding claim 8 Kumar Goel obviously discloses a first interface and a second interface for the required information as Fig. 8F discloses icons for selecting name and payment info. One of ordinary skill would find it obvious that selection of each icon opens a separate interface for entry of the selected data.

Claim(s) 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar Goel and Starrs as applied to claims 1 and 8 above, and further in view of Lundell (ES 2 731 559 T3).

Kumar Goel does not disclose:
4. The method according to claim 1 wherein the content items include an additional option for the user to enter a nickname in the interface.  
However, Lundell discloses an online purchase process wherein a user may enter a nickname to identify a user:
Fig. 5A shows an illustrative embodiment of a system that can identify a user account based on information obtained when a device is purchased, according to some embodiments of the description. In fig. 5A, the user (501a) is in the store (502a) buying the UE device (504a) at the cash register (506a). This embodiment is merely illustrative, since the purchase can occur outside a physical store, such as electronically through an online seller. 
In the case of an electronic purchase, the purchase information may include an IP address, a MAC address of the device used to make the purchase, an identifier assigned by an online seller, a login identifier or nickname, and / or any other information that can be used to identify the buyer of the device.
	One of ordinary skill would have been motivated to modify Kumar Goel with the nickname option of Lundell for buyer convenience.

Claim 11 is similar to claim 4 and is similarly rejected.

Claim(s) 6, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar Goel and Starrs as applied to claims 1 and 8 above, and further in view of Brown (2015/0348009).

Kumar Goel does not disclose:
6. The method according to claim 1 wherein at least part of content of the payment information is inaccessible to the merchant.  
However, Brown discloses enabling access to payment information where a user device may encrypt payment information (Para. 0125) and store it. The payment information may be associated with a credit card account, checking or debit account, etc. (Para. 0131).  The payment information may be retrieved and transmitted to a POS terminal (Para. 0138) or can release payment information to an app on the device (e.g., for use in an in-app commerce transaction (Abstract).
It would have been obvious to one of ordinary skill that the payment data would be inaccessible to the merchant if the user device passes encrypted data to the merchant system. One of ordinary skill would have been motivated to modify Kumar Goel with the encryption scheme of Brown in order to protect customer payment data.

Kumar Goel does not disclose:
7. The method according to claim 1 wherein the payment information is encrypted at the electronic device.  
However, Brown discloses enabling access to payment information where a user device may encrypt payment information (Para. 0125) and store it. The payment information may be associated with a credit card account, checking or debit account, etc. (Para. 0131).  The payment information may be retrieved and transmitted to a POS terminal (Para. 0138) or can release payment information to an app on the device (e.g., for use in an in-app commerce transaction (Abstract).
One of ordinary skill would have been motivated to modify Kumar Goel with the encryption scheme of Brown in order to protect customer payment data.

Claims 13 and 14 are similar to claims 6 and 7 and are similarly rejected.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694